Quillian, Judge.
The defendant appeals from his conviction for possession of a deadly weapon while confined in a state *212prison. Code Ann. § 77-361 (Ga. L. 1973, p. 555). The sole enumeration of error raises the issue of whether the evidence was sufficient to sustain the conviction. Held:
Submitted May 24, 1976
Decided July 2, 1976.
Carroll L. Cowart, for appellant.
John W. Underwood, District Attorney, Dupont K. Cheney, Assistant District Attorney, for appellee.
There was evidence that the defendant while an inmate at the Georgia State Prison was found to be in possession of two loaded pistols, the weapons being concealed in his boots. The evidence was sufficient and the enumeration of error is without merit.

Judgment affirmed.


Deen, P. J., and Webb, J, concur.